Citation Nr: 1120909	
Decision Date: 05/31/11    Archive Date: 06/06/11

DOCKET NO.  09-20 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel



INTRODUCTION

The Veteran had active service from March to September 1966.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The issue of entitlement to service connection for an acquired psychiatric disorder other than PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

A current diagnosis of PTSD in conformance with the DSM-IV guidelines is not of record.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2010).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2010).

Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2010).  The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

To establish entitlement to service connection for PTSD a veteran must provide: (1) medical evidence diagnosing PTSD; (2) a link, established by medical evidence, between current symptoms of PTSD and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which simply mandates that, for VA purposes, all mental disorder diagnoses must conform to the 4th edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  See 38 C.F.R. § 3.304(f).  

The Court has taken judicial notice of the mental health profession's adoption of the DSM-IV as well as its more liberalizing standards to establish a diagnosis of PTSD.  The Court acknowledged the change from an objective "would evoke . . . in almost anyone" standard in assessing whether a stressor is sufficient to trigger PTSD to a subjective standard (e.g., whether a person's exposure to a traumatic event and response involved intense fear, helplessness, or horror).  

Thus, as noted by the Court, a more susceptible person could have PTSD under the DSM-IV criteria given his or her exposure to a traumatic event that would not necessarily have the same effect on "almost everyone."  Cohen v. Brown, 10 Vet. App. 128, 140-141 (1997).

The law provides that, in the case of any veteran who engaged in combat with the enemy in active service, satisfactory lay or other evidence of an injury incurred in service shall be accepted as sufficient proof of service incurrence of the injury if the evidence is consistent with circumstances of service and notwithstanding that there is no official record of service incurrence of the injury.  38 U.S.C.A. § 1154(b) (West 2002); see also VAOPGCPREC 12-99, 65 Fed. Reg. 6256- 6258 (2000).  

In this regard, the Veteran does not allege that he engaged in combat.  His discharge documents (DD Form 214) show that he received the National Defense Service Medal, Sharpshooter Medal, Air Force Good Conduct Medal, Air Force Longevity Service Award, and Small Arms Expert Marksmanship Ribbon.  Therefore, participation in combat is not established and the Veteran is not entitled to the presumptions at 38 U.S.C.A. § 1154(b).

On July 13, 2010, VA published a final rule that amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  75 Fed. Reg. 39843 (July 13, 2010).  This revision adds to the types of PTSD claims that VA will accept through credible lay testimony alone as being sufficient to establish occurrence of an in-service stressor without undertaking other development to verify the Veteran's account.  

The primary effect of the amendment of 38 C.F.R. § 3.304(f) is the elimination of the requirement for corroborating evidence of a claimed in-service stressor if it is related to the Veteran's "fear of hostile military or terrorist activity."  In place of corroborating reported stressors, a medical opinion must instead be obtained from a VA, or VA contracted, psychiatrist or psychologist.  

In this case, the only evidence of a PTSD diagnosis is in a February 2008 treatment record from private provider Dr. T.  Unfortunately, the record from Dr. T. is not comprehensive as it provides only minimal description of the Veteran's symptoms and minimal discussion of the alleged stressors causing PTSD.  He also failed to provide a basis for the diagnosis; therefore the Board finds the record to be of limited probative value.

A June 2008 VA outpatient treatment record shows a positive PTSD and depression screen; however, a diagnosis was not provided.  Several days later, the Veteran underwent a mental health assessment.  He reported anger problems, irritability, anxiety, depression, and stress.  He said he lost his home to foreclosure and filed for bankruptcy.  He reported his in-service nervous breakdown and that since that time he has felt on guard, watchful, and easily startled.  After service he suffered nightmares but he cannot remember them.  The diagnosis was mood disorder with anxiety and depressive features.  

The examiner stated that amnestic disorder needed to be ruled out.  The diagnosis of mood disorder was continued in August 2008.  None of the VA treatment records show a PTSD diagnosis, which weighs against his claim.

The Veteran was afforded a VA examination in April 2009.  The examiner reviewed the claims file and summarized relevant treatment records.  He noted that the Veteran was uncooperative and hostile at first but became more cooperative in the latter part of the evaluation.  After examining the Veteran, the examiner diagnosed mood disorder with anxiety and depressive features.  PTSD was not indicated, weighing against the claim.

While the private treatment record showed a diagnosis of PTSD in February 2008, the record does not indicate that a comprehensive evaluation of the Veteran's mental state was conducted.  VA outpatient treatment records dated shortly after the private evaluation show detailed evaluations and analysis of his mental state but do not diagnose PTSD.  Further the VA examiner did not find PTSD.  Thus, the Board finds that the overwhelming evidence of record shows that the Veteran does not currently have a diagnosis of PTSD.  Without a current diagnosis, service connection cannot be granted.

The Board has also considered the Veteran's lay statements regarding a diagnosis of PTSD.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Veterans Claims Court has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  

In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Board has considered the Veteran's allegation of a diagnosis of PTSD.  While he is competent to report symptoms as they come to him through his senses, acquired psychiatric disorders, such as PTSD, are not the types of disorders that a lay person can provide competent evidence on questions of etiology or diagnosis.  Such competent evidence has been provided by medical personnel who have examined the Veteran during the current appeal and by service records obtained and associated with the claims file.  Here, the Board attaches greater probative weight to the clinical findings than to his statements.  See Cartright, 2 Vet. App. at 25.

For the reasons stated above, the Veteran's claim for service connection for PTSD is denied as it has not been shown by the credible evidence of record that he has a current diagnosis of PTSD.  The evidence is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule.  

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2) (West 2002).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in January 2008 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

With respect to the Dingess requirements, in the same January 2008 letter, the RO provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  With that letter, the RO effectively satisfied the remaining notice requirements with respect to the issue on appeal.  

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO obtained VA outpatient treatment records.  Further, he submitted a private treatment record.

Further, he was provided an opportunity to set forth his contentions before the Board.  Unfortunately, cancelled his Board hearing due to illness and did not seek to reschedule the hearing.  He was also afforded a VA medical examination in April 2009.  Therefore, the available records and medical evidence have been obtained in order to make an adequate determination as to this claim.  

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for PTSD is denied.


REMAND

In the Veteran's original claim, he sought service connection for PTSD, which has been denied herein.  However, because the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record, VA must consider whether service connection is warranted for other disorders in addition to PTSD.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

Here, treatment records show that the Veteran has been diagnosed with mood disorder with anxiety and depressive features.  Further, an August 2008 statement appears to be an informal claim seeking to reopen his claim for schizophrenic reaction, or nervousness, originally denied in July 1968.  Since PTSD, schizophrenic reaction, and mood disorders encompass the same or similar symptoms, the Board concludes that VA is required under Clemons to consider whether service connection is warranted for mood disorder with anxiety and depressive features and for schizophrenic reaction and residuals, if the claim is reopened, whether or not these disorders have been specifically identified or sought by the Veteran.

Regarding the mood disorder, the Veteran was afforded a VA examination in April 2009.  However, the Board finds that the examiner did not provide adequate rationale for his inability to provide an opinion regarding the etiology of the Veteran's mood disorder.  The Board, therefore, must return this examination report as being inadequate for rating purposes.  38 C.F.R. § 4.2; see also Hampton v. Gober, 10 Vet. App. 481 (1997) (VA examination which does not contain an express finding regarding a disability for which an examination was requested is not sufficient to satisfy the duty to assist).

As for the request to reopen the claim for schizophrenic reaction and residuals, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court clarified VA's duty to notify in the context of claims to reopen.  With respect to such claims, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  

To satisfy this requirement, the Secretary is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran corrective notice on his application to reopen a claim for service connection for schizophrenic reaction and residuals consistent with the holding in Kent v. Nicholson, 20 Vet.App. 1 (2006).  In particular, he should be advised of the evidence and information necessary to reopen the prior final RO decision which held that the condition preexisted and was not aggravated by service and the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.

2.  Obtain updated VA treatment records from the Loma Linda VA Medical Center dated from August 2008 and associate them with the claims file.

3.  Schedule the Veteran for an examination to determine the nature and etiology of his acquired psychiatric disorders.  The claims file and a copy of this remand must be provided to the examiner for review and he or she must indicate review of these items in the examination report.

The examiner is asked to address the following:

(A)  Identify all acquired psychiatric disorders.

(B)  For each diagnosis, indicate whether it is at least as likely as not (50 percent or more) that the condition had onset during or is in any way related to service or the in-service schizophrenic reaction.  The examiner should specifically address the mood disorder.

(C)  If, and only if the RO reopens the claim for service connection for residuals of the in-service schizophrenic reaction, the examiner is asked to address the following:

Provide an opinion as to whether the Veteran had an acquired psychiatric disorder, to specifically include schizophrenic reaction, at the time he entered active service in March 1966.  

If there is no entrance medical examination report, or if the entrance medical examination report does not note an acquired psychiatric disorder or schizophrenic reaction, the examiner must provide an opinion as to whether there is clear and unmistakable evidence that the Veteran had any acquired psychiatric disorder or schizophrenic reaction at entrance into active service in March 1966 (i.e. preexisted entrance into service in March 1966).

If the examiner determines that there is clear and unmistakable evidence that the Veteran had an acquired psychiatric disorder or schizophrenic reaction that preexisted entrance into active service in March 1966, then, the examiner must provide an opinion as to whether there is clear and unmistakable evidence that the disorder did not permanently increase in severity beyond its natural progression during active service from March 1966 to September 1966 (i.e. was not aggravated during active service from March 1966 to September 1966).  

The examiner is cautioned that "clear and unmistakable evidence" is a much higher standard than an "as likely as not" standard.  The examiner is also cautioned that the question is not whether there is clear and unmistakable evidence of aggravation but rather whether there is clear and unmistakable evidence of no aggravation.  The examiner must explain his or her conclusions in detail.

Any and all studies deemed necessary by the examiner should be completed.  A rationale must be provided for any opinion offered.  If the foregoing questions cannot be answered on a medical or scientific basis and without invoking processes relating to guesses or judgment based upon mere conjecture, the examiner should clearly and specifically so specify in the report and explain why this is so.

4.  Thereafter, the issue on appeal should be readjudicated.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


